                                                 Case 4:13-md-02420-YGR Document 2627 Filed 05/21/20 Page 1 of 1
                                                                                                                                                                                                     Clear Form


  UNITED STATES DISTRICT COURT                                                                             TRANSCRIPT ORDER                                                                         COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                  Please use one form per court reporter.                                                              DUE DATE:
                  CAND 435                                                                          CJA counsel please use Form CJA24
              (CAND Rev. 02/2015)                                                                 Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER                                                 2a. CONTACT PHONE NUMBER                                                   3. CONTACT EMAIL ADDRESS
 Michael Caylao                                                                            (650) 697-6000                                                       MCaylao@cpmlegal.com
1b. ATTORNEY NAME (if different)                                                  2b. ATTORNEY PHONE NUMBER                                                  3. ATTORNEY EMAIL ADDRESS
 Adam J. Zapala                                                                            (650) 697-6000                                                       AZapala@cpmlegal.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                     5. CASE NAME                                                                             6. CASE NUMBER

Cotchett, Pitre, & McCarthy, LLP                                                                               In re Lithium Ion Batteries Antitrust Litigation                                        4:13-md-02420
840 Malcolm Road, Burlingame, CA 94010
                                                                                                              8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)ȹ ޫ FTR                                           倯 APPEAL             倯 CRIMINAL      倯 In forma pauperis (NOTE: Court order for transcripts must be attached)

Raynee Mercado                                                                                                倯 NON-APPEAL         倯
                                                                                                                                   ✔ CIVIL         CJA: Do not use this form; use Form CJA24.

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 a.          HEARING(S) (OR PORTIONS OF HEARINGS)                                          b.             SELECT FORMAT(S) (NOTE: ECF access is included         c.          DELIVERY TYPE ( Choose one per line)
                                                                                                          with purchase of PDF, text, paper or condensed.)

      DATE           JUDGE             TYPE                     PORTION                           PDF        TEXT/ASCII    PAPER       CONDENSED   ECF ACCESS    ORDINARY      14-Day   EXPEDITED       DAILY      HOURLY     REALTIME
                     (initials)                    If requesting less than full hearing,        (email)        (email)                   (email)      (web)       (30-day)                (7-day)     (Next day)    (2 hrs)
                                    (e.g. CMC)    specify portion (e.g. witness or time)

05/20/2020           YGR              Hrg                                                        ●
                                                                                                 F              F            F               F        F            F            F          F            F
                                                                                                                                                                                                        ●           F           F
                                                                                                 F              F            F               F        F            F            F          F            F           F           F
                                                                                                 F              F            F               F        F            F            F          F            F           F           F
                                                                                                 F              F            F               F        F            F            F          F            F           F           F
                                                                                                 F              F            F               F        F            F            F          F            F           F           F
                                                                                                 F              F            F               F        F            F            F          F            F           F           F
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:



ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                                12. DATE

11. SIGNATURE
                    /s/ Adam J. Zapala                                                                                                                                             05/21/2020

DISTRIBUTION:                                倯 COURT COPY                                                 倯 TRANSCRIPTION COPY                               倯 ORDER RECEIPT                                倯 ORDER COPY
